IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

T. B., A CHILD,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-3879

DEPARTMENT OF JUVENILE
JUSTICE,

     Respondent.
___________________________/

Opinion filed October 19, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Andy Thomas, Public Defender, and John W. Hedrick, Assistant Public Defender,
Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

     The petition for writ of habeas corpus is denied on the merits.

WOLF, JAY, and M.K. THOMAS, JJ., CONCUR.